Citation Nr: 9920962
Decision Date: 07/28/99	Archive Date: 09/09/99

DOCKET NO. 94-47 143               DATE JUL 28, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Lincoln, Nebraska

THE ISSUES

1. Entitlement to an increased evaluation for post-traumatic stress
disorder, currently evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for residuals of a shell
fragment wound of the left minor hand and arthritis of the left
hand, currently evaluated as 10 percent disabling.

3. Entitlement to an increased evaluation for irregular defect of
the left parietal occipital area of the skull, currently evaluated
as 10 percent disabling.

4. Entitlement to a total disability rating based on
unemployability due to service-connected disability.

REPRESENTATION

Appellant represented by: John Stevens Berry, Attorney

INTRODUCTION

The veteran served on active duty from August 1949 to September
1952, from March 1954 to February 1962, and from December 1964 to
December 1967. He received several medals including the Purple
Heart Medal. This matter comes to the Board of Veterans' Appeals
(Board) on appeal from rating decisions by the Department of
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Initially, the issues in this appeal included entitlement to a
total rating based on unemployability due to service-connected
disability as well as entitlement to service connection for
hypertension and for organic brain disorder. In August 1996, the
Board denied the service connection issues, finding them not well
grounded, and remanded the remaining issue to the RO for further
development. While the case was in remand status, the increased
evaluation issues listed on the first page of this decision were
developed for appellate review. The case has been returned to the
Board and is ready for further review.

The issues of entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), and entitlement to an increased
evaluation for irregular defect of the left parietal occipital area
of the skull will be addressed in the remand that follows this
decision since the Board has determined that additional development
is warranted. The decision will address the issue of entitlement to
an increased evaluation for residuals of a shell fragment wound of
the left hand. A decision on the issue of entitlement to a total
disability rating based on unemployability due to service-connected
disability will be deferred pending completion of further
development. Parker v. Brown, 7 Vet. App. 116 (1994); Holland v.
Brown, 6 Vet. App. 443 (1994); Kellar v. Brown, 6 Vet. App. 157
(1994).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable resolution of
the veteran's appeal has been obtained by the RO.

2 -

2. The veteran's shell fragment wound of the left (minor) hand is
manifested by degenerative joint disease. There is no functional
impairment due to the service- connected disability.

CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a shell
fragment wound of the left minor hand and arthritis of the left
hand beyond 10 percent have not been met. 38 U.S.C.A. 1155, 5107
(West 1991) 38 C.F.R. 4.1, 4.2, 4.7, 4.10,4.41, 4.45, 4.56, and
Diagnostic Code 5309 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant has the burden of submitting evidence sufficient to
justify a belief by a fair and impartial individual that the claim
is well grounded or capable of substantiation. 38 U.S.C.A. 5107(a)
(West 1991); 38 C.F.R. 3.159(a) (1998). If the claim is well
grounded, it must be shown that all relevant facts have been
properly developed and that the duty to assist the veteran as
mandated by 38 U.S.C.A. 5107 has been complied with. The Board
finds that the claim is well grounded and that there is no further
duty to assist the claimant in the development of the claim since
all relevant development has been accomplished. 38 U.S.C.A. 5107.

As a preliminary matter, the Board finds that the veteran's claim
is well grounded within the meaning of 38 U.S.C.A. 5107 (West
1991). That is, the Board finds that he has presented a claim that
is plausible and capable of substantiation. The Board is also
satisfied that all relevant evidence regarding the claim has been
obtained, and that no further assistance to the veteran is required
to comply with 38 U.S.C.A. 5107(a) since all relevant development
has been conducted.

In accordance with 38 C.F.R.  4.1, 4.2 (1998) and Schafrath v.
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the
veteran's service medical records

- 3 -

and all other evidence of record pertaining to the history of the
service-connected disability at issue here. Disability ratings are
determined by applying the criteria set forth in the VA Schedule
for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part
4 (1998). The Board attempts to determine the extent to which the
veteran's service-connected disability adversely affects his
ability to function under the ordinary conditions of daily life,
and the assigned rating is based, as far as practicable, upon the
average impairment of earning capacity in civil occupations. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R.  4.1, 4.10 (1998). Separate
diagnostic codes identify the various disabilities. If there is a
question as to which of two evaluations should be applied, the
higher evaluation will be assigned if the disability picture more
nearly approximates the criteria for that rating. Otherwise, the
lower rating will be assigned. 38 C.F.R. 4.7 (1998).

The Board has reviewed the entire record, and has found nothing in
the historical record which would lead it to conclude that the
current evidence of record is not adequate for rating purposes.
Moreover, the Board is of the opinion that this case presents no
evidentiary considerations which would warrant an exposition of the
remote clinical histories and findings pertaining to the disability
for which entitlement to an increased evaluation is currently
considered on appeal.

The Board notes further that the regulations pertaining to muscle
injuries were recently revised in June 1997, effective July 3,
1997. Prior to the revision for rating muscle injuries, the
regulations in effect provided that in rating injuries of the
musculoskeletal system, attention is first given to the deepest
structures injured (bones, joints and nerves). "A through-and-
through injury, with muscle damage, is at least a moderate injury
for each group of muscles damaged." Entitlement to a rating of
severe grade is established when there is a history of "compound
comminuted fracture and definite muscle or tendon damage from the
missile." Entitlement to a rating of severe grade, generally, is
established when there is a history of compound, comminuted
fracture and definite muscle or tendon damage. However, the
regulations recognize that there are locations, as in the wrist or
over the tibia, where muscle damage might be minimal or damage to
tendons might be repaired by sutures; in such cases, the
requirements for a severe rating are not necessarily met. 38 C.F.R.
4.72.

- 4 - 

Muscle injuries are classified into four general categories:
Slight, moderate moderately severe, and severe. Separate
evaluations are assigned for the various degrees of disability.
Residuals of gunshot and shell fragment wounds are evaluated on the
basis of the following factors: The velocity, projectory and size
of the missile which inflicted the wounds; extent of the initial
injury and duration of hospitalization; the therapeutic measures
required to treat the disability; and current objective findings,
such as evidence of damage to muscles, nerves and bones which
results in pain, weakness, limited or excessive motion, shortening
of extremities, scarring, or loss of sensation. 38 C.F.R. 4.56.

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a single
bullet, small shell or shrapnel fragment, without explosive effect
of a high velocity missile, residuals of debridement, or prolonged
infection. A history consistent with a moderate disability would
include evidence of hospitalization in service or treatment of the
wound, and complaints of one or more of the cardinal signs and
symptoms, particularly lowered threshold of fatigue after average
use.

Objective findings include entrance, and if present, exit scars
indicating a short track of missile, some loss of deep facia or
muscle substance or impairment of muscle tonus and of definite
weakness or fatigue in comparative tests. 38 C.F.R. 4.56(b).

A moderately severe disability of the muscles anticipates a
through-and-through or deep open penetrating wound by a small high
velocity missile or a large low- velocity missile, with
debridement, prolonged infection, or sloughing of the soft parts,
and intermuscular scarring. There should be a history of
hospitalization for a prolonged period of treatment of the wound in
service. A record of cardinal symptoms, such as loss of power,
weakness, lowered threshold of fatigue, fatigue- pain, impairment
of coordination and uncertainty of movement, and evidence of
unemployability because of inability to keep up work requirements
should be considered.

5 -

Objective findings should include entrance and exit scars
indicating a track of a missile through one or more muscle groups.
Objective findings should also include indications on palpation of
loss of deep fascia, moderate loss of muscle substance, or normal
firm resistance of muscles compared to a sound side. Tests of
strength and endurance compared with sound side should demonstrate
positive evidence of moderately severe loss. 38 C.F.R. 4.56(c).

A severe muscle disability results from a through-and-through or
deep-penetrating wound due to high velocity missile, or large or
multiple low velocity missiles, or with shattering bone fracture or
open comminuted fracture with extensive debridement, prolonged
infection, or sloughing of soft parts, with intermuscular binding
and cicatrization and service medical records or other evidence
showing hospitalization for a prolonged period for treatment of the
wound. Objective findings may include a ragged, depressed and
inherent scars indicating wide damage to muscle groups in missile
track, palpation showing moderate or extensive loss of deep fasciae
or muscle substance, or soft flabby muscles in wound area and
abnormal swelling and hardening of muscles in contraction.

Tests of strength, endurance, or coordinated movements compared
with decreased muscles of the nonmajor side indicates severe
impairment of function. 38 C.F.R. 4.56(d).

If present, the following are also signs of severe muscle
disability: X-ray evidence of minute multiple scattered foreign
bodies indicating intermuscular trauma and explosive effect of the
missile; adhesion of scar to one of the long bones, scapula, pelvic
bones, sacrum or vertebrae, with epithelial filling over the bone
rather than true skin covering in an area where bone is normally
protected by muscle; diminished muscle excitability to pulsed
electrical current and electrodiagnostic tests, visible or
measurable atrophy; adaptive contraction of an opposing group of
muscles; atrophy of muscle groups not in the track of the missile;
induration or atrophy of an entire muscle following-simple piercing
by a projectile. 38 C.F.R. 4.56(d).

6 -

By regulatory amendment effective July 3, 1997, changes were made
to the schedular criteria for evaluating muscle injuries, as set
forth in 38 C.F.R. 4.55, 4.56, and 4.72. See 62 Fed. Reg. 30237-240
(1997). For instance, 38 C.F.R. 4.72 was removed and the provisions
contained in that regulation were incorporated into the provisions
of 38 C.F.R. 4.56.

The former provisions of 38 C.F.R. 4.55 provided that muscle
injuries in the same anatomical region would not be combined, but
instead the rating for the major group would be elevated from
moderate to moderately severe or from moderately severe to severe
according to the aggregate impairment of function of the extremity.
That regulation also provided that two or more muscles affecting
the motion of a single joint could be combined but not in
combination receive more than the rating for ankylosis of that
joint at the intermediate angle. Additionally, that regulation
provided that muscle injury ratings would not be combined with
peripheral nerve paralysis ratings. 38 C.F.R. 4.55 (1998).

The new provisions of 38 C.F.R. 4.55, are provide as follows:

(a) A muscle injury rating will not be combined with a peripheral
nerve paralysis rating of the same body part, unless the injuries
affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are
divided into 23 muscle groups in 5 anatomical regions: 6 muscle
groups for the shoulder girdle and arm (diagnostic codes 5301
through 5306); 3 muscle groups for the forearm and hand (diagnostic
codes 5307 through 5309); 3 muscle groups for the foot and leg
(diagnostic codes 5310 through 5312); 6 muscle groups for the
pelvic girdle and thigh (diagnostic codes 5313 through 5318); and
5 muscle groups for the torso and neck (diagnostic codes 5319
through 5323).

(c) There will be no rating assigned for muscle groups which act
upon an ankylosed joint, with the following exceptions:

7 -

(1)  an ankylosed shoulder, if muscle groups I and II are severely
disabled, the evaluation of the shoulderjoint under diagnostic code
5200 will be elevated to the level for unfavorable ankylosis, if
not already assigned, but the muscle groups themselves will not be
rated.

(d)  The combined evaluation of muscle groups acting upon a single
unankylosed joint must be lower than the evaluation for unfavorable
ankylosis of that joint, except the same anatomical region but do
not act on the same joint, the evaluation for the most severely
injured muscle group will be increased by one level and used as the
combined evaluation for the affected muscle groups. (f) For muscle
group injuries in different anatomical regions which do not act
upon ankylosed joints, each muscle group injury shall be separately
rated and the ratings combined under the provisions of Sec. 4.25.

Under the new 38 C.F.R. 4.56, governing the evaluation of muscle
disabilities, (a) An open comminuted fracture with muscle or tendon
will be rated as a severe injury of the muscle group involved
unless, for locations such as in the wrist or over the tibia,
evidence establishes that the muscle damage is minimal,

(b) A through-and-through injury with muscle damage shall be
evaluated as no less than a moderate injury for each group-of
muscles damaged,

(c) For VA rating purposes, the cardinal signs and symptoms of
muscle disability are loss of power, weakness, lowered threshold of
fatigue, fatigue-pain, impairment of coordination and uncertainty
of movement,

(d) Under Diagnostic Codes 5301 through 5323, disabilities
resulting from muscle injuries shall be classified as slight,
moderate, moderately severe or severe as follows:

(2) Moderate disability of muscles--(i) Type of injury. Through
and.through or deep penetrating wound of short track from a single
bullet, small shell or shrapnel fragment, without explosive effect
of high velocity missile, residuals of debridement, or prolonged
infection.

- - 8 -

(ii) History and complaint. Service department record or other
evidence of inservice treatment for the wound. Record of consistent
complaint of one or more of the cardinal signs and symptoms of
muscle disability as defined in paragraph (c) of this section,
particularly lowered threshold of fatigue after average use,
affecting the particular functions controlled by the injured
muscles.

(iii) Objective findings. Entrance and (if present) exit scars,
small or linear, indicating short track of missile through muscle
tissue. Some loss of deep fascia or muscle substance or impairment
of muscle tonus and loss of power or lowered threshold of fatigue
when compared to the sound side.

(3) Moderately severe disability of muscles--(i) Type of injury.
Through- and- through or deep-penetrating wound by small high
velocity missile or large low- velocity missile, with debridement,
prolonged infection, or sloughing of soft parts, and intermuscular
scarring.

(ii) History and complaint. Service department record or other
evidence showing hospitalization for a prolonged period for
treatment of wound. Record of consistent complaint of cardinal
signs and symptoms of muscle disability as defined in paragraph (c)
of this section and, if present, evidence of inability to keep up
with work requirements.

(iii) Objective findings. Entrance and (if present) exit scars
indicating track of missile through one or more muscle groups.
Indications on palpation of loss of deep fascia, muscle substance,
or normal firm resistance of muscles compared with sound side.
Tests of strength and endurance compared with sound side
demonstrative positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through-and-
through or deep- penetrating wound due to high- velocity missile,
or large or multiple low velocity missiles, or with shattering bone
fracture or open comminuted fracture with extensive debridement,
prolonged infection, or sloughing of soft parts, intermuscular
binding and scarring.

- 9 -

(ii) History and complaint. Service department record or other
evidence showing hospitalization for a prolonged period for
treatment of wound. Record of consistent complaint of cardinal
signs and symptoms of muscle disability as defined in paragraph (c)
of this section, worse than those shown for moderately severe
muscle injuries, and, if present, evidence of inability to keep up
with work requirements.

(iii) Objective findings. Ragged, depressed and adherent scars
indicating wide damage to muscle groups in missile track. Palpation
shows loss of deep fascia or muscle substance, or soft flabby
muscles in wound area. Muscles swell and harden abnormally in
contraction. Tests of strength, endurance, or coordinated movements
compared with the corresponding muscles of the uninjured side
indicate severe impairment of function. If present, the following
are also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign bodies
indicating intermuscular trauma and explosive effect of the
missile.

(B) Adhesion of scar to one of the long bones, scapula, pelvic
bones, sacrum or vertebrae, with epithelial sealing over the bone
rather than true skin covering in an area where bone is normally
protected by muscle.

(C) Diminished muscle excitability to pulsed electrical current in
electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile,
particularly of the trapezium and serratus in wounds of the
shoulder girdle.

10 - 

(G) Induration or atrophy of an entire muscle following simple
piercing by a projectile. (Authority: 38 U.S.C. 1155 [29 FR 6718,
May 22, 1964, as amended at 43 FR 45349, October 2, 1978; 62 FR
30238, June 3, 1997)

It is noted that the veteran is to be evaluated under both the old
and new criteria (Karnas v. Derwinski, 1 Vet. App. 308 (1991)), and
rated under the criteria most favorable to him. However in this
instance, the requirements under Diagnostic Code 5309 remained
virtually unchanged.

The service records show that the veteran was injured in 1967 when
a booby trap exploded and he sustained shrapnel wounds including
wounds to the back, and the left hand. All wounds were debrided and
it was noted that there were no complications.

VA examination in August 1994 showed loss of movement of the left
upper extremity due to a cerebrovascular accident which occurred in
1992.

On a VA examination performed in February 1997, it was noted that
the veteran had his left hand closed in a fist and was unable to
spread his fingers apart. It was noted that on passive movement,
the fingers of the left hand could be easily strengthened. The
veteran could not approximate the tip of the thumb of the left hand
with the rest of the fingers of the left hand. The tips of the
fingers of the left hand could approximate the median transverse
fold of the thumb. It was reported that the veteran could not grasp
due to weakness from his stroke. The examiner stated that the
veteran's weakness in his left hand was due to his stroke. The
examiner opined that the injury to the left hand could have
precipitated arthritic changes. It was stated that the veteran
would not undergo X-rays. The diagnosis was, probable degenerative
joint diseased of the fingers of the left hand. On a VA fee-basis
examination in September 1997, the examiner found that the veteran
gave a history of being able to use the left hand for activities
following his injury, that he worked as a mechanic throughout his
life, and that currently his left hand decreased abilities were due
to the stroke and not due to the fracture of the metacarpal. It was
also noted that functional impairment was also due to the stroke
and that he was not employable currently due to the stroke.

- - 11 -

While the veteran has reported functional loss due to pain, and
such functional loss is to be considered, 38 C.F.R. 4.40, 4.45;
DeLuca v. Brown, 8 Vet.App. 202 (1995), the Board notes that he has
also suffered a stroke which resulted in left hemiparesis. A VA
examiner has attributed the veteran's left hand impairment to the
1992 stroke and not to the wound which occurred in service. The
most recent VA examination report prior to the veteran's stroke is
dated in 1971 and it shows a complaint of left thumb locking.

Under diagnostic code 5309, both prior to and after the July 1997
revision, this disability is to be rated on limitation of motion,
with a minimum evaluation of 10 percent. In this case, a higher
evaluation is not warranted based on the demonstration of
limitation of motion of any finger because 10 percent is the
highest evaluation available under the pertinent diagnostic codes
for the individual fingers. Furthermore, a ten percent evaluation
is only warranted when there is ankylosis of a finger which has not
been demonstrated in this case. See Diagnostic Codes 5225-5227. A
20 percent evaluation could be awarded if unfavorable ankylosis of
the thumb is demonstrated, however no ankylosis has been shown to
exist in the left thumb. See Diagnostic Code 5224. In addition,
since no ankylosis of any left hand digit has been shown,
Diagnostic Codes 5220-5223 are also not for application.

The veteran's residuals of a shell fragment wound of the left hand
may also be rated under Diagnostic Code 5003, degenerative
arthritis. See 38 C.F.R. 4.71 a, Diagnostic Code 5003. Under the
provisions of Diagnostic Code 5003, degenerative arthritis
established by x-ray findings will be rated on the basis of
limitation of motion under the appropriate diagnostic code for the
joint or joints affected. 38 C.F.R. 4.71a, Diagnostic Code 5003.
However, as discussed above, the veteran is currently being
compensated for limitation of motion under Diagnostic Code 5309.
Thus, a separate disability rating for limitation of motion of the
fingers of the left hand is not appropriate under Diagnostic Code
5003, as this symptomatology is duplicative and overlapping as that
considered under Diagnostic Code 5309. Esteban v. Brown, 6 Vet.
App. 259; 38 C.F.R. 4.14, 4.55.

12 -

After carefully weighing the evidence, the Board is persuaded that
the veteran's left hand disability is properly evaluated at 10
percent.

ORDER

An increased evaluation for residuals of a shell fragment wound of
the left minor hand and arthritis of the left hand is denied.

REMAND

The veteran seeks increased evaluations for PTSD, and for irregular
defect of the left parietal occipital area of the skull, both
currently evaluated as 10 percent disabling.

On VA examination in September 1997, the veteran reported that he
was living in a Veterans Home and reported making a fairly good
adjustment. He indicated that he could not go home due to the
degree of his disability due to his stroke, but that he called his
wife frequently, visited her at home and that she visited him.
Examination showed him to be well oriented to time, place and
person. His affect was flat and mildly oppressed. It was reported
that there was no evidence of any underlying psychotic thought
process and the veteran denied and hallucinations or delusions. His
recent and remote memories were reported to be fairly intact. The
examiner summarized that the veteran had mild to moderate PTSD, and
was mildly depressed. The pertinent diagnosis was PTSD, mild to
moderate, service connected. For consideration concerning this
issue is The United States Court of Appeals for Veterans Claims
(known as the United States Court of Veterans Appeals prior to
March 1, 1999)(hereinafter, "the Court") precedent in Massey v.
Brown, 7 Vet. App. 204 (1994). In Massey, the Court stated that a
psychiatric examination must include findings as to how the
veteran's psychiatric disorder affects his ability to establish and
maintain effective or favorable relationships with people (social
impairment) and the degree to which those psychiatric symptoms
result in reduction in initiative, flexibility, efficiency and
reliability levels

- 13 - 

(industrial impairment). In view of the finding of mild to moderate
PTSD and the fact that a GAF was not given it is the Board's
opinion that the examination conducted is not adequate for rating
purposes. Thus a current VA psychiatric examination report which
expresses medical opinions sufficient to evaluate the disorder
under the Court precedent in Massey as well as under the rating
criteria is in order.

Under the Rating Schedule, loss of part of the skull, both inner
and outer tables, with brain hernia warrants an 80 percent
evaluation. Loss of part of the skull, both inner and outer tables,
without brain hernia, of an area larger than the size of a 50- cent
piece or 1.140 square inches (7.355 square centimeters), warrants
a 50 percent evaluation. Loss of part of the skull, both inner and
outer tables, without brain hernia, of an intermediate area,
warrants a 30 percent evaluation. Area smaller than the size of a
25-cent piece or 0.716 square inches warrants a 10 percent
evaluation. 38 C.F.R. Part 4, Diagnostic Code 5296 (1998).

Superficial scars that are poorly nourished and with repeated
ulceration, or are tender and painful on objective demonstration,
are evaluated as 10 percent disabling. Scars may also be evaluated
based on the limitation of function of the part affected. 38 C.F.R.
4.118, Diagnostic Codes 7803- 7805 (1998).

Disfiguring scars of the head, face or neck warrant a
noncompensable evaluation if the disfigurement is slight. Moderate
disfigurement warrants a 10 percent evaluation. A 30 percent
evaluation is warranted for severe disfigurement, especially if
producing a marked and unsightly deformity of the eyelids, lips or
auricles. 38 C.F.R. 4.118, Diagnostic Code 7800 (1998).

On VA examination in August 1994, evaluation of the head was
negative. On VA examination in September 1997, it was noted that
there was the presence of a very shallow depression in the
posterior part of the occipital area towards the left side. It was
reported that the depression over the skull did not measure more
than 1 to 1.5 inches in diameter and that it was of irregular
shape. The examiner stated that there were no obvious scars and no
obvious deformity noticeable. In addition it was stated that there
was no keloid formation, adherence or herniation. It was reported

14 -

that there was no functional impairment, no inflammation, swelling,
ulceration or interference with the vascular supply.  A VA general
medical examination that same month showed a 3-inch by 1 -inch
irregular defect on the skull bone.

The veteran's disability rating for his defect of the skull is
based on the size of the area in question. The record presents
findings concerning this which are conflicting. Thus, the veteran
must be afforded a VA special examination for the purpose of
determining the exact dimensions of his defect. See 38 C.F.R. 4.72,
Diagnostic Code 5296 (1998); see also Green v. Derwinski, 1
Vet.App. 121 (1991) (fulfillment of the statutory duty to assist
"includes the conduct of a thorough and contemporaneous medical
examination, one which takes into account the records of prior
medical treatment, so that the evaluation of the claimed disability
will be a fully informed one").

In light of the foregoing, the Board finds that further
development, as specified below, is required. Accordingly, the case
is REMANDED to the RO for the following actions:

1. The RO should afford the veteran a VA special examination for
the purpose of identifying all residuals of his service-connected
irregular defect of the left parietal occipital area of the skull,
to determine the exact dimensions in square centimeters and/or
square inches. See 38 C.F.R. 4.72, Diagnostic Code 5296 (1998). The
examiner should be provided with a copy of this remand and the
veteran's claims folder, and should be requested to review the
veteran's medical history prior to conducting the examination. Any
scarring should be described in detail.

2. The RO should schedule the veteran for an examination by a board
certified psychiatrist, if available, to evaluate the veteran's
service-connected psychiatric disability. The claimsfile and a copy
of this

- 15 - 

remand must be made available to the examiner for review. The
examiner should indicate the veteran's overall psychological,
social, and occupational functioning due to his service-connected
psychiatric disability using the Global Assessment of Functioning
(GAF) Scale, including a definition of the numerical code assigned
in accordance with the Psychiatric Associations DSM IV. All
indicated tests and studies should be performed. An opinion
concerning the veteran's employability should also be given. A
complete rationale for all opinions and conclusions expressed
should be given.

3. After the examinations have been completed, the RO should review
the examination reports to insure that they comply with the
directives of this remand, and if any do not they must be returned
for corrective action.

4. Then the RO should take any other necessary action, and
readjudicate the issues remaining on appeal.

After completion of the requested actions, the RO should review the
evidence and determine whether the veteran's claims may be granted.
If not, the veteran and his representative should be provided with
an appropriate Supplemental Statement of the Case. After allowing
the veteran appropriate time to respond, the case should be
returned to the Board for further appellate review, if otherwise in
order. By this remand, the Board intimates no opinion as to the
final outcome warranted. No action is required of the veteran until
he is notified by the RO. The veteran need take no action until he
is so informed. He is, however, free to submit additional evidence
or argument on remand.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United

- 16 -

States Court of Veterans Appeals for additional development or
other appropriate action, must be handled in an expeditious manner.
See The Veterans' Benefits Improvements Act of 1994, Pub. L. No.
103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West
Supp. 1996) (Historical and Statutory Notes). In addition, VBA's
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44- 8.4 5
and 38.02-38.03.

NADINE W. BENJAMIN 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999). This remand is in the
nature of a preliminary order and does not constitute a decision of
the Board on the merits of your appeal. 38 C.F.R. 20.1 100(b)
(1998).

17 -

